 .586DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Engineering,Inc., and Harvey Aluminum 1andAlumi-num Workers Council of The Dalles,Oregon,Petitioner.CaseNo. 36-RC-1376.April 2, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed a hearing was held before a hearingOfficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.2Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connectionWith this case to a three-member panel [Members Rodgers, Jenkins,:and Fanning].Upon the entire record in this case, the Board finds :1.General Engineering, Inc., herein called General, and HarveyAluminum, herein called Harvey, contend that they are separate3The name of Harvey Aluminum appears as corrected at the hearing.2The Employer moves for a dismissal on the ground that it was denied a fair hearingbecause(1) the hearing officer disqualified himself by asking a question with respect toGeneral Ore,Inc., a corporation allegedly involved in this proceeding;(2) a Board agent,3 weeks after the hearing,expressed an opinion adverse to the Employer in regard to one-of the issues herein ; and(3) there is a conspiracy between Board agents and thePetitioner.We have carefully examined the record made herein,and find that:(1)The:hearing officer withdrew his question regarding General Ore, Inc. ; (2)his rulings andquestions at the hearing reflect neither bias nor hostility;(3) the Employer was affordedfullopportunity to present all relevant data bearing upon the issues herein; and(4) there is no evidence of a conspiracy between the Petitioner and any Board agent.The motion to dismiss is hereby denied. The Employer'smotion for a new hearing on theground that the hearing officer disqualified himself is also denied.We find no merit in the Employer's contention that the Board should determine theauthenticity of the Petitioner's showing of interest by verifying the authorization cardssubmitted.Showing of interest is an administrative matter not litigable by the parties.Fox Manufacturing Company,112 NLRB 977. The Board has administratively deter-mined that the Petitioner is in compliance.The Employer also objected to the introduction in evidence of, and requests that theBoard return to the Employer,certain documents(one of which describes an industrialprocess)on the grounds that the documents were purloined from the Employer and thatthey are of a confidential nature.Allegedly purloined documents are admissible,unlessan agent of the Government has been'a party to their unlawful seizure, and no absoluteprivilege for trade secrets is recognized.Air Line Pilots Association,97 NLRB 929;8 Wigmore on Evidence(3d ed.1940),p. 158.As there is no evidence that a Governmentagent was involved in the alleged theft, and as there was no clear showing that theexhibits should be treated as privileged communications,the objections are overruled.Furthermore,upon a showing of good cause why these documents should be kept con-fidential,the Board will order that they shall not be available for public inspection orexamination.Board'sRules and Regulations,Section 102.94.As the exhibits havebecome matters of official record, the request that they be returned is denied.In the eventthat the Employer needs information contained in the documents,the Board's Rules andRegulations provide for a procedure whereby copies may be secured.The hearing officer referred to the Board the Employer's objections to the introductionof several other exhibits.Such rulings are within the discretion of the hearing officer.SeeFather&Son Shoe Stores,Inc.,117 NLRB 1479; Rules and Regulations,Section102.65(a).However,as the exhibits in question have beentransferred'to the Board, weshall treathis ruling as one to admit the evidence.As representation proceedings are notgovernedby technical rules of evidence,and as the documents have some bearing on theissues herein and were adequately identified,we find that no prejudicial error was com-mitted by the hearing officer. SeeJerome E. Mundy Co., Inc.,116 NLRB 1487.123 NLRB No. 85. GENERAL ENGINEERING, INC., AND HARVEY ALUMINUM587entities whose sole relationship is that of building contractor and cus-tomer.General has its own certificate of incorporation, Oregonelectrical contractors license, nominal stockholders, officers and di-rectors, general manager and supervisors; it carries its own work-men's compensation and unemployment insurance, pays Federalwithholding taxes, and plans to perform construction services for acustomer other than Harvey.General was organized by three attorneys, at the request of Law-renceHarvey, executive vice president of Harvey.The day afterits certificate of incorporation was filed, it commenced work forHarvey under a contract, called the "purchase order," negotiated bythe same Lawrence Harvey.The attorneys who formed Generalare its sole stockholders, officers, and directors.One of these attor-neys testified that he is under a moral obligation to dispose of hisstock in General pursuant to directions from "the Harvey interests."Harvey engineers and family members oversee the work done byGeneral ;3Harvey employees review General's "accounting . . .:[and its] purchasing functions"; Harvey "reviewed" the initial wagerates paid by General ; General's general manager and personnelmanager were recommended for their jobs by Lawrence Harvey; andthe personnel manager is an ex-Harvey employee who still performsservices forHarvey.The safety rules, rules of conduct, a shiftschedule, and certain work instructions used at the plant appear onstationery bearing the name "Harvey Aluminum, Inc."Harveyowns the plant and the bulk of the equiment, cosigns payroll checks,reimburses General for its costs, including labor costs, and has beenGeneral's sole source of income.The "purchase order" is terminableat will.When called upon to produce the contracts between itselfand Harvey, General stated that it would object to the admission ofthese. documents.In view of the described interrelationship between the two corpora-tions,we find that General is not an independent contractor andthat the two corporations constitute a single employer within themeaning of Section 2(2) of the Act.4 The record in a recent repre-sentation hearing which involved Harvey,5 of which we shall takeofficialnotice,6 reveals that during the year preceding June 1955,Harvey shipped goods valued in excess of $50,000 to customers3 The generalmanager testified that he takes "recommendations and orders"from cer-tainHarveypersonnelemployed at the plantand membersof the Harvey family.TheHarvey employees at the plantinclude, amongothers, individuals whose titlesare "plantsuperintendent," "chief electrical engineer," and "chiefchemist."Aabel Corporation,111 NLRB 180. The Employercontendsthat Harvey has noemployeesin the unit sought and is therefore not a proper party herein, and it moves tostrike Harvey from the petition.In view of our findingthat the twocorporations con-stitute asingle employer, the motionis denied.5Harvey Aluminum,114 NLRB 935.eAabel Corporation,111 NLRB at180-181. 588DECISIONSOF NATIONALLABOR RELATIONS BOARDlocated outside the State of California.Accordingly, we find thatthe Employer is engaged in commerce and that it will effectuate thepolicies of the Act to assert jurisdiction.2.The labor organizations involved claim to represent certainemployees of the Employer.?The Employer moves to dismiss the petition on the grounds that(1) the Petitioner is not a labor organization as defined in the Actand (2) it improperly utilized the designation "AFL-CIO" in itsname.The Petitioner comprises nine local unions, including Local883 of the Teamsters, and an international union.As to (1), therecord shows and we find that the Petitioner exists for the purposeof dealing with employers concerning wages, hours, and conditionsof work, and is therefore a labor organization for the purposes ofthe Act."As to (2), we do not find that any prejudice has resultedto warrant dismissal of the petition.'Accordingly, the motion isdenied.However, as the Teamsters have been expelled from theAFL-CIO, and as one of the Petitioner's constituent unions is aTeamsters local, and in order to eliminate any possibility of con-fusion, Petitioner's name shall appear on the ballot and in any cer-tification which it may obtain herein without the characterization"AFL-CIO.7103.General moves to dismiss the petition on the grounds that (1)the . Employer has filed unfair labor practice charges against thePetitioner, (2) certain individuals, allegedly in behalf of the Peti-tioner, have filed unfair labor practice charges against the Employerwhich the Petitioner has not waived, (3) the Petitioner's constituentunions have been discriminatorily expelling employees from mem-bership, and (4) the Employer has secured injunctions against someor all of the Petitioner's constituent unions.With respect to (1), as the charges were dismissed by the RegionalDirector on November 26, 1958, and January 15, 1959, the petitionmay be processed."As there is no evidence that the individualswho filed charges acted as agents of the Petitioner, we find no meritin (2).12Contention (3) has reference to the internal affairs of alabor organization, which are not within the purview of the Board.13As the Board is not a party to the civil suits referred to in contention(4), they are no obstacle to this proceeding.Accordingly, thismotion is denied.7 The United Steelworkers of America, AFL-CIO, intervened on the basisof a showingof interest.8 SeeAnheuser-Busch, Inc.,102 NLRB800, 801-802.51d.at 802.10Id.71Langenberg Hat Company,116 NLRB 198, 199.'a SeeFaxManufacturing Company,112 NLRB 977.13Foundation Company,120 NLRB 1453. GENERAL ENGINEERING, INC., AND HARVEY ALUMINUM589The Employer contends that the petition should be dismissed orthe election postponed on the ground that an election at this timewould be premature. It is argued that after General completes theplant, it will be turned over to Harvey, which may effect changesin the employee complement.The purchase order, as extended for6 months by a supplementary agreement executed about a month be-fore the hearing, will expire June 30, 1959.Thus, the Employermaintains that the changeover will occur on or before that date.At present, General is installing machinery and constructing abuilding which will contain showers and lockers.The plant ispresently producing some aluminum.General's general managertestified that when the operation is "making as much money as[it is] . . . spending . . .," General will turn the plant over toHarvey; that there are approximately 600 employees at the plant ofwhom 55 to 60 are supervisors or clerical employees and 15 to 20percent is presently engaged in the direct production of aluminum;and that there are some employees in each of the four production andmaintenance classifications, but that two or three job classifications,including an "engineering construction superintendent," will beadded.The general manager estimated that the plant, when takenover by Harvey and in normal production, will need 400 to 450employees.There is testimony that General is conducting a train-ing program wherein it is training "people who would be conduciveto production work."We have already found that Harvey andGeneral constitute a single employer for purposes of jurisdiction.In light of this finding, and the further facts that Harvey and Gen-eral regularly collaborate with respect to the work at the plant, thatemployees there are currently being trained for future operations,and that if and when Harvey takes over the plant, there would be alabor surplus, we find it speculative that Harvey will replace toany material extent the present work force, exclusive of the clericalsand supervisors.We find that the unit employees presently at theplant are entitled to representation if a majority of them select abargaining agent,14 and, in any event, that these employees con-stitute a substantial and representative segment of the projectedwork force.Accordingly, we deny the motion to dismiss, and seeno reason to depart from our usual rule in directing an immediateelection.15We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9(c) (1) and Section 2(6) and (7) of the Act.'A SeeE. I. du Pont de Nemours and Company (Dana Plant),117 NLRB 1048,1052-1053.7e The American Brass Company,120 NLRB 1276;Vickers, Incorporated,117 NLRB1767, 1768-1769. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.We find that the following employees of the Employer con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act: All production andmaintenance employees at The Dalles, Oregon, plant, excluding laband supervisors as defined in the Act.-[Text of Direction of Election omitted from publication.]1e In view of its contention that the petition is premature,the Employer took the posi-tion that no unit is appropriate.This position is rejected.No other objection to thecomposition of the unit was advanced.CentralMassachusetts Joint Board,TextileWorkers Union ofAmerica,AFL-CIOandChas. Weinstein Company,Inc.CaseNo. 1-CB-418.April 3, 1959DECISION AND ORDEROn October 31, 1958, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.The Trial Exam-iner also found that the Respondent had not engaged in other unfairlabor practices and recommended dismissal of the complaint withrespect thereto.Thereafter, the General Counsel and the Respondentfiled exceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediateReport, the exceptions and briefs, and the entirerecord in the case and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following addi-tions.The Trial Examiner found various incidents which occurred dur-ing the course of the Respondent's strike against the Employer con-sisting of assaults, threats, and the blocking of ingress and egress,responsibility for which he attributed to the Respondent, to haveconstituted activity violative of Section 8(b) (1) (A) of the Act.Weadopt these findings.123 NLRB No. 72.